Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 1 of 33 PageID 14704




                               EXH
                                 IBIT1
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 2 of 33 PageID 14705




                     UN
                      ITEDSTATESDISTR
                                    ICTCOURT
                      M
                      IDDLEDISTR
                               ICTOFFLOR IDA
                        JACKSONV
                               ILLEDIVIS
                                       ION




    TROYSM  ITH,indi
                   vidual
                        lyandon
    beha
       lfofal
            lother
                 ssim i
                      lar
                        lysi
                           tu a
                              ted,
    BRENDANC  .HANEY  ,in d
                          ividual
                                ly
    andonb e
           h a
             lfofal
                  lotherss
                         imilar
                              ly
    si
     tua
       ted,andGERALDE   .REEDIV  ,          C
                                            aseNo
                                                .3:
                                                  18-
                                                    cv-
                                                      0101
                                                         1-T
                                                           JC-
                                                             JRK
    ind
      ividua
           llyandonb eha
                       lfofallothe
                                 rs
    simi
       lar
         lysi
            tuated
                 ,

          P
          lai
            nti
              ffs
                ,

    v
    .

    COSTADEL MAR
               ,INC
                  .,aF
                     lor
                       ida
    Comp
       any,

          D
          efe
            nda
              nt.




                     DECLARAT
                            IONOFAUST
                                    INVALLS

        Com
          esnowA
               ust
                 inV
                   al
                    lsa
                      nds
                        ta
                         test
                            hef
                              oll
                                owi
                                  ngu
                                    nde
                                      roa
                                        than
                                           dun
                                             der

  p
  ena
    ltyo
       fpe
         rju
           ryinsu
                ppo
                  rto
                    fhi
                      sob
                        jec
                          tion
                             :

        1
        .     Myn
                ame
                  isA
                    ust
                      inV
                        al
                         ls.Iamov
                                ert
                                  hea
                                    geo
                                      feig
                                         hte
                                           en(
                                             18)y
                                                ear
                                                  s.Iam

  qu
   al
    if
     ieda
        ndcomp
             eten
                ttom
                   aket
                      hisa
                         ff
                          ida
                            vit
                              .Th
                                efa
                                  ctss
                                     ta
                                      tedh
                                         ere
                                           ina
                                             rew
                                               ith
                                                 inmy

  p
  erso
     nalk
        now
          ledg
             e.
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 3 of 33 PageID 14706




        2
        .     Myc
                urr
                  enta
                     ddr
                       essi
                          s 20
                             1Lem
                                ingA
                                   venu
                                      e,C
                                        orpu
                                           sCh
                                             ri
                                              st
                                               i,T
                                                 exa
                                                   s

  78
   404.
      Mycu
         rren
            tph
              onen
                 umb
                   eri
                     s(95
                        6)28
                           5-59
                              26.
                                Iha
                                  ven
                                    eve
                                      rfi
                                        leda
                                           nob
                                             jec
                                               tio
                                                 n

  toac
     las
       sac
         tio
           nse
             tt
              lem
                ent
                  .

        3
        .     B
              ase
                donmyr
                     eco
                       lle
                         ct
                          ion
                            ,ono
                               rar
                                 oun
                                   dDe
                                     cem
                                       bero
                                          f201
                                             4,Ipu
                                                 rch
                                                   ase
                                                     d

  C
  ost
    aFa
      thomsu
           ngl
             ass
               esf
                 rom A
                     cad
                       emySp
                           ort
                             s+ O
                                utd
                                  oor
                                    sin C
                                        orp
                                          usCh
                                             ri
                                              st
                                               i,

  T
  exa
    s.Is
       entt
          hes
            egl
              ass
                est
                  oCo
                    staf
                       orr
                         epa
                           irono
                               rab
                                 outN
                                    ovem
                                       ber 16
                                            ,20
                                              16.

  A
  tta
    che
      dhe
        retoa
            sExh
               ibi
                 t1-
                   Bisat
                       ruea
                          ndco
                             rre
                               ctc
                                 opyo
                                    fem
                                      ai
                                       lco
                                         rre
                                           spo
                                             nden
                                                ce

  s
  entf
     rom C
         ost
           ato m
               eac
                 know
                    led
                      gin
                        gth
                          esam
                             e.Co
                                staa
                                   ssi
                                     gne
                                       dth
                                         ist
                                           ran
                                             sac
                                               tio
                                                 n

  O
  rde
    rNumb
        erR
          I22
            251
              34a
                ndc
                  harg
                     edm
                       ea$
                         109
                           .28r
                              epa
                                irf
                                  ee,t
                                     hato
                                        nin
                                          form
                                             at
                                              ion

  a
  ndb
    el
     ief
       ,wa
         sba
           sedo
              nth
                eirco
                    nclu
                       sio
                         nth
                           atth
                              esun
                                 gla
                                   sse
                                     swe
                                       red
                                         ama
                                           gedb
                                              y

  a
  cci
    den
      t,n
        orm
          alw
            earandt
                  ear
                    ,orm
                       isu
                         se.A
                            tta
                              chedh
                                  ere
                                    toa
                                      sExh
                                         ibi
                                           t1-
                                             Aisat
                                                 rue

  a
  ndc
    orr
      ectc
         opyo
            fap
              rin
                t-ou
                   tfr
                     om m
                        yon
                          lin
                            eCo
                              staa
                                 cco
                                   unts
                                      how
                                        ing O
                                            rde
                                              r

  Numb
     erR
       I22
         251
           34an
              dth
                e$10
                   9.28r
                       epa
                         irf
                           ee.I
                              tal
                                sol
                                  is
                                   tst
                                     heO
                                       rde
                                         rSt
                                           atu
                                             sas

  “S
   erv
     icec
        omp
          le
           teda
              nds
                hip
                  ped
                    ”an
                      din
                        dic
                          ate
                            sth
                              att
                                heyr
                                   eco
                                     rde
                                       dth
                                         eor
                                           dera
                                              spl
                                                ace
                                                  d

  onD
    ecemb
        er1
          4,2
            016
              .

        4
        .     Ono
                rabo
                   utJ
                     une7
                        ,20
                          17Is
                             entt
                                hes
                                  ameC
                                     ost
                                       aFa
                                         thomsu
                                              ngl
                                                ass
                                                  esto

  C
  ost
    afo
      ran
        oth
          err
            epa
              ir
               .At
                 tac
                   hedh
                      ere
                        toa
                          sEx
                            hib
                              it1-
                                 Bisat
                                     ruean
                                         dco
                                           rre
                                             ctc
                                               opy

  ofem
     ai
      lco
        rre
          spon
             den
               ces
                 entf
                    rom C
                        ost
                          ato m
                              eack
                                 now
                                   ledg
                                      ingth
                                          esam
                                             e.Co
                                                sta

  a
  ssi
    gne
      dth
        ist
          ran
            sac
              tionO
                  rde
                    rNum
                       berR
                          I238
                             299
                               4an
                                 dch
                                   arg
                                     edm
                                       ean
                                         oth
                                           er$
                                             109
                                               .28

  r
  epa
    irf
      eet
        hat
          ,oni
             nfo
               rma
                 tio
                   nan
                     dbe
                       li
                        ef,w
                           asb
                             asedont
                                   hei
                                     rco
                                       ncl
                                         usi
                                           onth
                                              att
                                                he
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 4 of 33 PageID 14707




  su
   ngl
     ass
       esw
         ered
            amag
               edb
                 yac
                   cid
                     ent
                       ,no
                         rma
                           lwe
                             aran
                                dte
                                  ar,o
                                     rmi
                                       sus
                                         e. A
                                            tt
                                             ach
                                               ed

  h
  ere
    toa
      sEx
        hib
          it1-
             Aisat
                 ruean
                     dco
                       rre
                         ctc
                           opyo
                              fap
                                rin
                                  t-
                                   outf
                                      romm
                                         yon
                                           lin
                                             eCo
                                               sta

  a
  cco
    unts
       how
         ingO
            rde
              rNumb
                  erR
                    I23
                      829
                        94w
                          itht
                             hea
                               ddi
                                 tion
                                    al$1
                                       09.
                                         28r
                                           epa
                                             irf
                                               ee.

  I
  tal
    sol
      is
       tsth
          eOrd
             erS
               ta
                tusa
                   s“S
                     erv
                       icec
                          omp
                            le
                             teda
                                nds
                                  hip
                                    ped
                                      ”an
                                        din
                                          dic
                                            ate
                                              sth
                                                at

  th
   eyr
     eco
       rde
         dth
           eord
              era
                spl
                  acedo
                      nJun
                         e24
                           ,20
                             17.

  5
  .     B
        ase
          don myr
                eco
                  ll
                   ect
                     ion
                       ,Ia
                         lsop
                            urc
                              has
                                edCo
                                   staH
                                      arp
                                        oons
                                           ung
                                             las
                                               sesono
                                                    r

  a
  roun
     dMa
       y20
         16f
           romA
              cad
                emySp
                    ort
                      s+Ou
                         tdo
                           orsinC
                                orp
                                  usC
                                    hri
                                      st
                                       i,T
                                         exa
                                           s. Is
                                               ent

  th
   eseg
      las
        sest
           oCo
             stafo
                 rrep
                    airo
                       nora
                          bou
                            tNov
                               emb
                                 er6
                                   ,201
                                      6.A
                                        tta
                                          che
                                            dhe
                                              ret
                                                oas

  Ex
   hib
     it1-
        Bisat
            ruean
                dco
                  rre
                    ctco
                       pyo
                         fem
                           ai
                            lco
                              rre
                                spon
                                   den
                                     ces
                                       entf
                                          romC
                                             ost
                                               ato

  m
  eack
     now
       led
         gin
           gth
             esam
                e.Co
                   staa
                      ssi
                        gne
                          dth
                            ist
                              ran
                                sac
                                  tion O
                                       rde
                                         r Numb
                                              er

  R
  I221
     833
       0an
         dch
           arg
             edm
               ea$1
                  60.
                    16r
                      epa
                        irf
                          eeth
                             at
                              ,on
                                inf
                                  orm
                                    at
                                     iona
                                        ndb
                                          el
                                           ief
                                             ,wa
                                               s

  b
  ase
    donth
        eirc
           onc
             lus
               iont
                  hatt
                     hesu
                        ngl
                          ass
                            esw
                              ered
                                 ama
                                   gedbya
                                        cci
                                          den
                                            t,no
                                               rma
                                                 l

  w
  eara
     ndt
       ear
         ,orm
            isu
              se.A
                 tta
                   che
                     dhe
                       ret
                         oasE
                            xhi
                              bit1
                                 -Ai
                                   sat
                                     ruea
                                        ndc
                                          orr
                                            ectco
                                                py

  o
  fap
    rin
      t-o
        utf
          romm
             yon
               lin
                 eCo
                   staa
                      ccou
                         nts
                           how
                             ingO
                                rde
                                  rNum
                                     berR
                                        I22
                                          183
                                            30an
                                               d

  th
   e$1
     60.
       16r
         epa
           irf
             ee.I
                tal
                  sol
                    is
                     tst
                       heO
                         rde
                           rSt
                             atu
                               sas“S
                                   erv
                                     icec
                                        omp
                                          le
                                           teda
                                              nd

  sh
   ipp
     ed”an
         din
           dic
             ate
               sth
                 att
                   heyr
                      eco
                        rde
                          dth
                            eor
                              dera
                                 spl
                                   ace
                                     donN
                                        ovemb
                                            er11
                                               ,20
                                                 16.

  6
  .     B
        ase
          donm
             yre
               col
                 lec
                   tio
                     n,Ia
                        lsop
                           urc
                             has
                               edCo
                                  staJ
                                     oses
                                        ung
                                          las
                                            seso
                                               nora
                                                  roun
                                                     d

  J
  anu
    aryo
       f201
          6fromA
               cad
                 emyS
                    por
                      ts+Ou
                          tdo
                            orsinCo
                                  rpu
                                    sCh
                                      ri
                                       st
                                        i,T
                                          exa
                                            s.Is
                                               ent

  th
   eseg
      las
        sest
           oCo
             stafo
                 rrep
                    airo
                       nora
                          bou
                            tNov
                               emb
                                 er6
                                   ,201
                                      6.A
                                        tta
                                          che
                                            dhe
                                              ret
                                                oas

  Ex
   hib
     it1-
        Bisat
            ruean
                dco
                  rre
                    ctco
                       pyo
                         fem
                           ailc
                              orr
                                esp
                                  ond
                                    enc
                                      ese
                                        ntf
                                          romC
                                             ost
                                               ato
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 5 of 33 PageID 14708




  m
  eack
     now
       led
         gin
           gth
             esam
                e.Co
                   staa
                      ssi
                        gne
                          dth
                            ist
                              ran
                                sac
                                  tion O
                                       rde
                                         r Numb
                                              er

  R
  I221
     834
       1andc
           har
             ged m
                 ea$
                   68.
                     13r
                       epa
                         irf
                           eet
                             hat
                               ,oni
                                  nfo
                                    rma
                                      tiona
                                          ndb
                                            el
                                             ief
                                               ,wa
                                                 s

  b
  ase
    donth
        eirc
           onc
             lus
               iont
                  hatt
                     hesu
                        ngl
                          ass
                            esw
                              ered
                                 ama
                                   gedbya
                                        cci
                                          den
                                            t,no
                                               rma
                                                 l

  w
  eara
     ndt
       ear
         ,orm
            isu
              se.A
                 tta
                   che
                     dhe
                       ret
                         oasE
                            xhi
                              bit1-
                                  Aisat
                                      ruea
                                         ndc
                                           orr
                                             ectco
                                                 py

  o
  fap
    rin
      t-o
        utf
          romm
             yon
               lin
                 eCo
                   staa
                      ccou
                         nts
                           how
                             ingO
                                rde
                                  rNum
                                     berR
                                        I22
                                          183
                                            41an
                                               d

  th
   e$6
     8.13r
         epa
           irf
             ee.I
                tal
                  sol
                    is
                     tst
                       heO
                         rde
                           rSt
                             atu
                               sas“S
                                   erv
                                     icec
                                        omp
                                          le
                                           tedan
                                               d

  sh
   ipp
     ed”an
         din
           dic
             ate
               sth
                 att
                   heyr
                      eco
                        rde
                          dth
                            eor
                              dera
                                 spl
                                   ace
                                     donN
                                        ovemb
                                            er11
                                               ,20
                                                 16.

  7.    Th
         eem
           ai
            lco
              rre
                spon
                   den
                     cea
                       ndt
                         heo
                           rde
                             rhi
                               sto
                                 ryi
                                   nEx
                                     hib
                                       it
                                        s1-
                                          Aan
                                            d1-
                                              Bal
                                                so

  in
   dic
     atet
        hatIs
            entins
                 ung
                   las
                     ses to C
                            ost
                              ain 20
                                   19(
                                     ass
                                       ign
                                         edO
                                           rde
                                             r Numb
                                                  er

  R
  I129
     951
       81)f
          orw
            hichIw
                 asc
                   har
                     ged$1
                         2.94
                            .Ic
                              ann
                                otr
                                  eca
                                    llwh
                                       ichg
                                          las
                                            sesIs
                                                enti
                                                   n

  f
  ort
    hisc
       har
         ge,a
            nds
              ofa
                rhav
                   ebe
                     enun
                        abl
                          etog
                             ett
                               hisi
                                  nfo
                                    rma
                                      tionf
                                          romC
                                             ost
                                               a.

  8
  .     B
        ase
          dont
             hef
               ore
                 goi
                   ng,Iamam
                          emb
                            eroft
                                hes
                                  et
                                   tl
                                    eme
                                      ntc
                                        las
                                          sasd
                                             esc
                                               rib
                                                 edin

  th
   ecl
     assn
        oti
          ce,s
             pec
               if
                ica
                  llyt
                     heN
                       at
                        ionw
                           ideR
                              epa
                                irC
                                  las
                                    s.T
                                      hati
                                         s,Iamac
                                               it
                                                izeno
                                                    f

  th
   e Un
      it
       edS
         ta
          tes(
             notf
                romF
                   lor
                     ida
                       )wh
                         o(1
                           )pu
                             rch
                               ase
                                 dCo
                                   stap
                                      lanos
                                          ung
                                            las
                                              ses

  b
  efo
    reJ
      anu
        ary1
           ,201
              8,an
                 d(i
                   i)w
                     asc
                       har
                         gedar
                             epa
                               irf
                                 eebyC
                                     ost
                                       afr
                                         omA
                                           pri
                                             l3,2
                                                015

  th
   roug
      hth
        eda
          teo
            fth
              een
                tryo
                   fth
                     eCo
                       urt
                         ’sF
                           ina
                             lOr
                               der
                                 ,tor
                                    epa
                                      iro
                                        rrep
                                           lac
                                             emyCo
                                                 sta

  p
  lan
    osu
      ngl
        ass
          esd
            amag
               edb
                 yac
                   cid
                     ent
                       ,no
                         rma
                           lwe
                             ara
                               ndt
                                 ear
                                   ,orm
                                      isu
                                        se.

  9.    A
        ltho
           ugha
              sofp
                 res
                   entIh
                       aveb
                          eenun
                              abl
                                etog
                                   etab
                                      reak
                                         dow
                                           nofc
                                              har
                                                gesf
                                                   rom

  C
  ost
    aandamun
           abl
             etor
                eco
                  lle
                    ctw
                      hic
                        hsun
                           gla
                             sse
                               sIs
                                 enti
                                    nfo
                                      rth
                                        e$1
                                          2.9
                                            4fe
                                              efo
                                                r

  O
  rde
    rin20
        19,Ib
            el
             iev
               eIm
                 aya
                   lsob
                      eam
                        emb
                          ero
                            fth
                              eNa
                                tio
                                  nwi
                                    deW
                                      arr
                                        antyC
                                            las
                                              s.
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 6 of 33 PageID 14709




  Th
   ati
     s,Iamac
           it
            izeno
                fth
                  eUn
                    it
                     edS
                       ta
                        tesw
                           ho(
                             1)pu
                                rch
                                  ase
                                    dno
                                      n-p
                                        res
                                          crip
                                             tio
                                               nCo
                                                 sta

  su
   ngl
     ass
       esp
         rio
           rtoJ
              anu
                ary1
                   ,201
                      6,a
                        ndb
                          el
                           iev
                             eth
                               atI(
                                  2)p
                                    aidC
                                       ost
                                         aaw
                                           arr
                                             ant
                                               yfe
                                                 e

  tor
    epa
      iro
        rrep
           lac
             eno
               n-p
                 res
                   cri
                     pti
                       ons
                         ung
                           las
                             sesd
                                ama
                                  gedbyam
                                        anu
                                          fac
                                            tur
                                              er’
                                                sde
                                                  fec
                                                    t

  f
  romAu
      gus
        t20
          ,20
            13t
              hrou
                 ght
                   hed
                     ateo
                        fen
                          tryo
                             fth
                               eCo
                                 urt
                                   ’sF
                                     ina
                                       lOrd
                                          er.

  10. Iamf
         il
          ing
            thi
              sob
                jec
                  tion
                     toim
                        pro
                          vet
                            hes
                              et
                               tl
                                emen
                                   tbe
                                     nef
                                       it
                                        sfo
                                          rth
                                            een
                                              ti
                                               rec
                                                 las
                                                   s.

  Iw
   il
    lno
      tse
        tt
         lem
           yob
             jec
               tionw
                   itho
                      utap
                         prov
                            alo
                              fth
                                isC
                                  our
                                    t.




  D
  ate
    dth
      ist
        he1
          std
            ayo
              fMa
                rch2
                   021.

        Id
         ecl
           areun
               derp
                  ena
                    ltyo
                       fpe
                         rju
                           ryun
                              derth
                                  elaw
                                     soft
                                        heU
                                          nit
                                            edS
                                              ta
                                               teso
                                                  f

  Am
   eri
     cath
        atth
           efo
             rego
                ingi
                   stru
                      ean
                        dco
                          rre
                            ct
                             .




                                           Au
                                            st
                                             inV
                                               al
                                                ls
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 7 of 33 PageID 14710




                                 Ex
                                  hib
                                    it1-A
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 8 of 33 PageID 14711
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 9 of 33 PageID 14712




                                 Ex
                                  hib
                                    it1-B
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 10 of 33 PageID 14713


RobC
   lore

From:                                                                             Cos
                                                                                    taRepairShop<repa
                                                                                                    ir@costade
                                                                                                             lma
                                                                                                               r.com>
Sent:                                                                             Wedne
                                                                                      sday,November16,20167:53AM
To:                                                                               aus
                                                                                    tin
                                                                                      .va
                                                                                        l
                                                                                        ls@ va
                                                                                             ll
                                                                                              sgroup
                                                                                                   .com
Subject
      :                                                                           YourCos
                                                                                        taRepair


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          W
          EHAV
             EREC
                EIV
                  EDYOURR
                        EPA
                          IRORD
                              ER

          H
          iAu
            st
             in,


          W
          eha
            ver
              ece
                ivedyou
                      rrep
                         airr
                            equ
                              estanda
                                    l
                                    lwen
                                       eednowa
                                             reyou
                                                 rCo
                                                   sta
                                                     s.P
                                                       lea
                                                         seu
                                                           setheadd
                                                                  res
                                                                    slab
                                                                       el
          gen
            era
              tedwhenyousubm
                           it
                            tedyou
                                 rrep
                                    airrequ
                                          est
                                            .(So
                                               rry
                                                 ,th
                                                   isi
                                                     sno
                                                       tap
                                                         rep
                                                           aidsh
                                                               ipp
                                                                 ing
                                                                   lab
                                                                     el)On
                                                                         ceyou
                                                                             r
          g
          las
            sesh
               avea
                  rr
                   ived
                      inD
                        ayton
                            aBe
                              ach
                                ,pl
                                  easea
                                      l
                                      low12
                                          ‐15bu
                                              sin
                                                essd
                                                   aysfo
                                                       ron
                                                         eofou
                                                             rte
                                                               amm
                                                                 emb
                                                                   ersto
          con
            tac
              tyou
                 .Inc
                    aseyou
                         radd
                            res
                              slab
                                 eldo
                                    esn
                                      'tp
                                        rin
                                          t,ou
                                             radd
                                                res
                                                  sis
                                                    :


          Co
           staR
              epa
                irShop
          2361 M
               asonA
                   venu
                      e
          Su
           ite150
          D
          ayton
              aBe
                ach
                  ,FL32117
                         ‐5165


          rep
            air@
               cos
                 tade
                    lma
                      r.com


          You
            rorde
                rnumb
                    eri
                      sRI2225134.Youm
                                    aya
                                      cce
                                        ssyou
                                            ror
                                              ig
                                               ina
                                                 lord
                                                    ersumm
                                                         aryandadd
                                                                 res
                                                                   slab
                                                                      elhe
                                                                         re:


          R
          I2225134
                 :Ord
                    erSumm
                         aryandAdd
                                 res
                                   sLab
                                      el


          Un
           l
           ikemo
               stsun
                   gla
                     sscomp
                          ani
                            es,w
                               eed
                                 geandh
                                      andf
                                         ita
                                           lmo
                                             ste
                                               ver
                                                 ypa
                                                   iro
                                                     flen
                                                        sesr
                                                           igh
                                                             the
                                                               reinD
                                                                   ayton
                                                                       a
          B
          each
             ,Flo
                rid
                  a.On
                     cewe
                        'vea
                           sses
                              sedwh
                                  atrep
                                      air
                                        syou
                                           rCo
                                             sta
                                               sne
                                                 ed,we
                                                     '
                                                     llsendyouana
                                                                sse
                                                                  ssm
                                                                    entem
                                                                        ai
                                                                         l,o
                                                                           r
          you
            '
            llr
              ece
                iveaphon
                       eca
                         l
                         lth
                           atw
                             i
                             llou
                                tl
                                 ineyou
                                      rrep
                                         airn
                                            eed
                                              s,op
                                                 tion
                                                    s,andco
                                                          st
                                                           .I
                                                            fva
                                                              l
                                                              idc
                                                                red
                                                                  itc
                                                                    ard
          in
           form
              ationw
                   asn
                     'tin
                        clud
                           edw
                             ithyou
                                  rrep
                                     airr
                                        eque
                                           st
                                            ,pl
                                              eas
                                                eex
                                                  pec
                                                    tanem
                                                        ai
                                                         lando
                                                             rphon
                                                                 eca
                                                                   l
                                                                   lfromon
                                                                         eof
          ou
           rCon
              sum
                erC
                  arerep
                       resen
                           tat
                             ive
                               s.


          Th
           ank
             sfo
               rbe
                 ingp
                    arto
                       fth
                         eCo
                           staf
                              ami
                                ly
                                 .Keepane
                                        yeou
                                           tfo
                                             rmo
                                               rein
                                                  form
                                                     ationabou
                                                             t th
                                                                est
                                                                  atu
                                                                    sofyou
                                                                         r
          r
          epa
            irinth
                 ecom
                    ingd
                       ays
                         .




                                                                                               cos
                                                                                                 tade
                                                                                                    lma
                                                                                                      r.com| con
                                                                                                               tac
                                                                                                                 tus| p
                                                                                                                      rivacypo
                                                                                                                             licy



                                                                                                               1
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 11 of 33 PageID 14714
                        Fee
                          lfreetoca
                                  llusa
                                      t:855-MY-COSTA(855-692-6782
                                                                )

                  Cos
                    ta,2361 Mason Avenue
                                       , Su
                                          ite150
                                               , Day
                                                   tona Beach
                                                            ,FL32117
                                                                   , Un
                                                                      ited S
                                                                           tates
                                                                               .

                              Thein
                                  forma
                                      tionp
                                          rov
                                            idedinth
                                                   isema
                                                       ilisp
                                                           riva
                                                              te.




                                                2
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 12 of 33 PageID 14715


RobC
   lore

From:                                                                             Cos
                                                                                    taRepa i
                                                                                           rShop< repair@cos
                                                                                                           tade
                                                                                                              lmar.
                                                                                                                  com>
Sent:                                                                             Thu
                                                                                    r sday
                                                                                         ,De cember1,20168:40AM
To:                                                                               aus
                                                                                    tin.va
                                                                                         l
                                                                                         ls@ va
                                                                                              ll
                                                                                               sgroup.
                                                                                                     com
Subject
      :                                                                           YourCo s
                                                                                         tasarebeingasses
                                                                                                        sedb yate
                                                                                                                chnic
                                                                                                                    ian


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          W
          eha
            ver
              ece
                ivedyou
                      rCo
                        sta
                          sattheR
                                epa
                                  irShopandh
                                           avesen
                                                tth
                                                  emtoat
                                                       echn
                                                          ic
                                                           ianfo
                                                               rev
                                                                 alu
                                                                   ation
                                                                       .Pl
                                                                         eas
                                                                           e
          a
          l
          low12
              ‐15bu
                  sin
                    essd
                       aysfo
                           rthet
                               echn
                                  ic
                                   iantoa
                                        sse
                                          ssyou
                                              rgl
                                                asse
                                                   s.I
                                                     fyou
                                                        rsun
                                                           gla
                                                             sse
                                                               sareco
                                                                    veredund
                                                                           er
          w
          arr
            ant
              yoryoup
                    re‐
                      autho
                          ri
                           zedr
                              epa
                                ir
                                 s,youw
                                      i
                                      llre
                                         cei
                                           veanem
                                                ail
                                                  let
                                                    tin
                                                      gyouknowth
                                                               eyh
                                                                 aveb
                                                                    eensen
                                                                         ttoa
          r
          epa
            irt
              echn
                 ic
                  ian
                    .Ifw
                       ene
                         edadd
                             it
                              ion
                                alapp
                                    rov
                                      alsf
                                         romyou
                                              ,wew
                                                 i
                                                 llcon
                                                     tac
                                                       tyoua
                                                           fte
                                                             rthea
                                                                 sse
                                                                   ssm
                                                                     ent
                                                                       .


          www
            .co
              stade
                  lma
                    r.com
                        /ac
                          coun
                             t/r
                               epa
                                 ir
                                  s/R
                                    I2225134


          I
          fyoua
              ree
                xpe
                  rien
                     cin
                       gprob
                           lem
                             swi
                               ththe
                                   lin
                                     k,o
                                       rne
                                         edtosp
                                              eakw
                                                 ithsom
                                                      eon
                                                        edi
                                                          rec
                                                            tly
                                                              ,ple
                                                                 asecon
                                                                      tac
                                                                        tthe
          Co
           staR
              epa
                irShopa
                      t855
                         ‐MY
                           ‐CO
                             STA(855
                                   ‐692
                                      ‐6782
                                          ).


          You
            rorde
                rnumb
                    eri
                      sRI2225134.




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 13 of 33 PageID 14716


RobC
   lore

From:                                                                             Cos
                                                                                    taRepairShop<repai
                                                                                                     r@ co
                                                                                                         stadelma
                                                                                                                r.com>
Sent:                                                                             Wedne
                                                                                      sday,December14,201611:17AM
To:                                                                               aus
                                                                                    tin
                                                                                      .va
                                                                                        l
                                                                                        ls@ va
                                                                                             ll
                                                                                              sgroup
                                                                                                   .com
Subject
      :                                                                           YourCos
                                                                                        taRepairUpdate


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          The
            re'
              sno
                thin
                   gli
                     keab
                        randn
                            ewp
                              airo
                                 fCo
                                   stasun
                                        gla
                                          sse
                                            s.E
                                              xce
                                                ptm
                                                  ayb
                                                    eth
                                                      efr
                                                        esh
                                                          lyrep
                                                              air
                                                                ed,r
                                                                   ead
                                                                     ytoh
                                                                        it
          th
           ewa
             terp
                airyou
                     've
                       loveds
                            inc
                              eda
                                yone
                                   .And
                                      ,sin
                                         ceyoutoo
                                                kth
                                                  etim
                                                     etoen
                                                         teryou
                                                              rrep
                                                                 airrequ
                                                                       esta
                                                                          t
          www
            .co
              stade
                  lma
                    r.com,w
                          e'v
                            ebe
                              gunm
                                 akin
                                    gth
                                      erep
                                         air
                                           syou
                                              rCo
                                                sta
                                                  sne
                                                    ed.(P
                                                        lea
                                                          secon
                                                              ta
                                                               inyou
                                                                   r
          e
          xci
            tem
              ent
                .)


          You
            rCo
              sta
                sarecu
                     rren
                        tly
                          inou
                             rrep
                                air
                                  labb
                                     ein
                                       gfi
                                         xed
                                           .Som
                                              etim
                                                 es,sun
                                                      gla
                                                        sse
                                                          sneed
                                                              ingth
                                                                  esek
                                                                     ind
                                                                       sofr
                                                                          epa
                                                                            ir
                                                                             s
          requ
             ireaf
                 ewadd
                     it
                      ion
                        ald
                          aystobecomp
                                    let
                                      ed.E
                                         ver
                                           ypa
                                             iri
                                               saun
                                                  iqu
                                                    ecomb
                                                        ina
                                                          tiono
                                                              fte
                                                                chno
                                                                   log
                                                                     yand
          c
          raf
            tsm
              ansh
                 ip,andwh
                        enap
                           air
                             lea
                               vesou
                                   rlab
                                      ,whe
                                         the
                                           rnewo
                                               rrep
                                                  aired
                                                      ,th
                                                        eyh
                                                          aveto
                                                              liv
                                                                euptoth
                                                                      is
          s
          tand
             ard
               .Sobe
                   arw
                     ithu
                        s.P
                          erf
                            ect
                              iont
                                 ake
                                   stim
                                      e.


          You
            rorde
                rnumb
                    eri
                      sRI2225134.


          Toch
             eckth
                 est
                   atu
                     sofyou
                          rrep
                             air
                               ,us
                                 eth
                                   isl
                                     ink
                                       :


          www
            .co
              stade
                  lma
                    r.com
                        /ac
                          coun
                             t/r
                               epa
                                 ir
                                  s/R
                                    I2225134


          Fo
           ran
             swe
               rstoo
                   the
                     rque
                        st
                         ion
                           s,p
                             lea
                               ses
                                 eeth
                                    eFr
                                      equen
                                          tlyA
                                             skedQu
                                                  est
                                                    ion
                                                      sse
                                                        ct
                                                         iono
                                                            fou
                                                              rweb
                                                                 si
                                                                  te.


          Th
           ank
             sfo
               rbe
                 ingp
                    arto
                       fth
                         eCo
                           staf
                              ami
                                ly
                                 .We
                                   '
                                   llb
                                     eintou
                                          chb
                                            yema
                                               i
                                               lwh
                                                 enyou
                                                     rsun
                                                        gla
                                                          sse
                                                            sar
                                                              erep
                                                                 air
                                                                   edand
          sh
           ippedb
                acktoyou
                       .




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 14 of 33 PageID 14717


RobC
   lore

From:                                                                             Cos
                                                                                    taRepa i
                                                                                           rShop< repai
                                                                                                      r@ cos
                                                                                                           tadelma
                                                                                                                 r.com>
Sent:                                                                             Tuesday
                                                                                        ,De cember27,20164:49PM
To:                                                                               aus
                                                                                    tin.
                                                                                       val
                                                                                         ls@ va
                                                                                              l
                                                                                              lsgroup
                                                                                                    .com
Subject
      :                                                                           YourCo s
                                                                                         taRepair
                                                                                                :Sunglasse
                                                                                                         sHa veSh
                                                                                                                ipped


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          You
            rpr
              izedp
                  airo
                     fCo
                       stasun
                            gla
                              sse
                                sha
                                  veb
                                    eenrep
                                         airedandsh
                                                  ipp
                                                    ed.Th
                                                        ank
                                                          sfo
                                                            ryou
                                                               rpa
                                                                 tien
                                                                    ce.W
                                                                       e'r
                                                                         esu
                                                                           re
          wh
           enyoug
                etyou
                    rCo
                      sta
                        sba
                          ck,you
                               '
                               lls
                                 eeth
                                    eyw
                                      erewo
                                          rthth
                                              ewa
                                                it
                                                 .


          You
            rorde
                rnumb
                    eri
                      sRI2225134.


          I
          fyouw
              anttot
                   rac
                     kth
                       esh
                         ipm
                           ento
                              fyou
                                 rsun
                                    gla
                                      sse
                                        s,youc
                                             anf
                                               indth
                                                   etr
                                                     ack
                                                       ing
                                                         info
                                                            rma
                                                              tiononou
                                                                     rweb
                                                                        si
                                                                         te:


          www
            .co
              stade
                  lma
                    r.com
                        /ac
                          coun
                             t/r
                               epa
                                 ir
                                  s/R
                                    I2225134


          You
            rtr
              ack
                ingnumb
                      eri
                        s:9400110200986491779225
          (h
           ttp
             s:/
               /too
                  ls
                   .usp
                      s.com
                          /go
                            /Tr
                              ack
                                Con
                                  fi
                                   rmA
                                     ct
                                      ion
                                        ?qt
                                          c_t
                                            Lab
                                              els1
                                                 =9400110200986491779225
                                                                       )


          Fo
           ran
             swe
               rstoo
                   the
                     rque
                        st
                         ion
                           s,p
                             lea
                               ses
                                 eeth
                                    eFr
                                      equen
                                          tlyA
                                             skedQu
                                                  est
                                                    ion
                                                      sse
                                                        ct
                                                         iono
                                                            fou
                                                              rweb
                                                                 si
                                                                  te.




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 15 of 33 PageID 14718


RobC
   lore

From:                                                                             Cos
                                                                                    taRepairShop<repair@co
                                                                                                         stade
                                                                                                             lma
                                                                                                               r.com>
Sent:                                                                             Wedne
                                                                                      sday,June7,20178:55AM
To:                                                                               aus
                                                                                    tin
                                                                                      .va
                                                                                        l
                                                                                        ls@ va
                                                                                             ll
                                                                                              sgroup.
                                                                                                    com
Subject
      :                                                                           YourCos
                                                                                        taRepair


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          W
          EHAV
             EREC
                EIV
                  EDYOURR
                        EPA
                          IRORD
                              ER

          H
          iAu
            st
             in,


          W
          eha
            ver
              ece
                ivedyou
                      rrep
                         airr
                            equ
                              estanda
                                    l
                                    lwen
                                       eednowa
                                             reyou
                                                 rCo
                                                   sta
                                                     s.P
                                                       lea
                                                         seu
                                                           setheadd
                                                                  res
                                                                    slab
                                                                       el
          gen
            era
              tedwhenyousubm
                           it
                            tedyou
                                 rrep
                                    airrequ
                                          est
                                            .(So
                                               rry
                                                 ,th
                                                   isi
                                                     sno
                                                       tap
                                                         rep
                                                           aidsh
                                                               ipp
                                                                 ing
                                                                   lab
                                                                     el)On
                                                                         ceyou
                                                                             r
          g
          las
            sesh
               avea
                  rr
                   ived
                      inD
                        ayton
                            aBe
                              ach
                                ,pl
                                  easea
                                      l
                                      low12
                                          ‐15bu
                                              sin
                                                essd
                                                   aysfo
                                                       ron
                                                         eofou
                                                             rte
                                                               amm
                                                                 emb
                                                                   ersto
          con
            tac
              tyou
                 .Inc
                    aseyou
                         radd
                            res
                              slab
                                 eldo
                                    esn
                                      'tp
                                        rin
                                          t,ou
                                             radd
                                                res
                                                  sis
                                                    :


          Co
           staR
              epa
                irShop
          2361 M
               asonA
                   venu
                      e
          Su
           ite150
          D
          ayton
              aBe
                ach
                  ,FL32117
                         ‐5165


          rep
            air@
               cos
                 tade
                    lma
                      r.com


          You
            rorde
                rnumb
                    eri
                      sRI2382994.Youm
                                    aya
                                      cce
                                        ssyou
                                            ror
                                              ig
                                               ina
                                                 lord
                                                    ersumm
                                                         aryandadd
                                                                 res
                                                                   slab
                                                                      elhe
                                                                         re:


          R
          I2382994
                 :Ord
                    erSumm
                         aryandAdd
                                 res
                                   sLab
                                      el


          Un
           l
           ikemo
               stsun
                   gla
                     sscomp
                          ani
                            es,w
                               eed
                                 geandh
                                      andf
                                         ita
                                           lmo
                                             ste
                                               ver
                                                 ypa
                                                   iro
                                                     flen
                                                        sesr
                                                           igh
                                                             the
                                                               reinD
                                                                   ayton
                                                                       a
          B
          each
             ,Flo
                rid
                  a.On
                     cewe
                        'vea
                           sses
                              sedwh
                                  atrep
                                      air
                                        syou
                                           rCo
                                             sta
                                               sne
                                                 ed,we
                                                     '
                                                     llsendyouana
                                                                sse
                                                                  ssm
                                                                    entem
                                                                        ai
                                                                         l,o
                                                                           r
          you
            '
            llr
              ece
                iveaphon
                       eca
                         l
                         lth
                           atw
                             i
                             llou
                                tl
                                 ineyou
                                      rrep
                                         airn
                                            eed
                                              s,op
                                                 tion
                                                    s,andco
                                                          st
                                                           .I
                                                            fva
                                                              l
                                                              idc
                                                                red
                                                                  itc
                                                                    ard
          in
           form
              ationw
                   asn
                     'tin
                        clud
                           edw
                             ithyou
                                  rrep
                                     airr
                                        eque
                                           st
                                            ,pl
                                              eas
                                                eex
                                                  pec
                                                    tanem
                                                        ai
                                                         lando
                                                             rphon
                                                                 eca
                                                                   l
                                                                   lfromon
                                                                         eof
          ou
           rCon
              sum
                erC
                  arerep
                       resen
                           tat
                             ive
                               s.


          Th
           ank
             sfo
               rbe
                 ingp
                    arto
                       fth
                         eCo
                           staf
                              ami
                                ly
                                 .Keepane
                                        yeou
                                           tfo
                                             rmo
                                               rein
                                                  form
                                                     ationabou
                                                             t th
                                                                est
                                                                  atu
                                                                    sofyou
                                                                         r
          r
          epa
            irinth
                 ecom
                    ingd
                       ays
                         .




                                                                                               cos
                                                                                                 tade
                                                                                                    lma
                                                                                                      r.com| con
                                                                                                               tac
                                                                                                                 tus| p
                                                                                                                      rivacypo
                                                                                                                             licy



                                                                                                               1
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 16 of 33 PageID 14719
                        Fee
                          lfreetoca
                                  llusa
                                      t:855-MY-COSTA(855-692-6782
                                                                )

                  Cos
                    ta,2361 Mason Avenue
                                       , Su
                                          ite150
                                               , Day
                                                   tona Beach
                                                            ,FL32117
                                                                   , Un
                                                                      ited S
                                                                           tates
                                                                               .

                              Thein
                                  forma
                                      tionp
                                          rov
                                            idedinth
                                                   isema
                                                       ilisp
                                                           riva
                                                              te.




                                                2
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 17 of 33 PageID 14720


RobC
   lore

From:                                                                             Cos
                                                                                    taRepairShop<repai
                                                                                                     r@ co
                                                                                                         stade
                                                                                                             lmar.
                                                                                                                 com>
Sent:                                                                             Monday
                                                                                       ,June12,20172:42PM
To:                                                                               aus
                                                                                    tin
                                                                                      .va
                                                                                        lls@va
                                                                                             ll
                                                                                              sgroup
                                                                                                   .com
Subject
      :                                                                           YourCosta
                                                                                          sarebeingasses
                                                                                                       sedb yate
                                                                                                               chnic
                                                                                                                   ian


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          W
          eha
            ver
              ece
                ivedyou
                      rCo
                        sta
                          sattheR
                                epa
                                  irShopandh
                                           avesen
                                                tth
                                                  emtoat
                                                       echn
                                                          ic
                                                           ianfo
                                                               rev
                                                                 alu
                                                                   ation
                                                                       .Pl
                                                                         eas
                                                                           e
          a
          l
          low12
              ‐15bu
                  sin
                    essd
                       aysfo
                           rthet
                               echn
                                  ic
                                   iantoa
                                        sse
                                          ssyou
                                              rgl
                                                asse
                                                   s.I
                                                     fyou
                                                        rsun
                                                           gla
                                                             sse
                                                               sareco
                                                                    veredund
                                                                           er
          w
          arr
            ant
              yoryoup
                    re‐
                      autho
                          ri
                           zedr
                              epa
                                ir
                                 s,youw
                                      i
                                      llre
                                         cei
                                           veanem
                                                ail
                                                  let
                                                    tin
                                                      gyouknowth
                                                               eyh
                                                                 aveb
                                                                    eensen
                                                                         ttoa
          r
          epa
            irt
              echn
                 ic
                  ian
                    .Ifw
                       ene
                         edadd
                             it
                              ion
                                alapp
                                    rov
                                      alsf
                                         romyou
                                              ,wew
                                                 i
                                                 llcon
                                                     tac
                                                       tyoua
                                                           fte
                                                             rthea
                                                                 sse
                                                                   ssm
                                                                     ent
                                                                       .


          h
          ttp
            s:/
              /www
                 .co
                   stad
                      elm
                        ar.
                          com
                            /us
                              /en
                                /ord
                                   ers


          I
          fyoua
              ree
                xpe
                  rien
                     cin
                       gprob
                           lem
                             swi
                               ththe
                                   lin
                                     k,o
                                       rne
                                         edtosp
                                              eakw
                                                 ithsom
                                                      eon
                                                        edi
                                                          rec
                                                            tly
                                                              ,ple
                                                                 asecon
                                                                      tac
                                                                        tthe
          Co
           staR
              epa
                irShopa
                      t855
                         ‐MY
                           ‐CO
                             STA(855
                                   ‐692
                                      ‐6782
                                          ).


          You
            rorde
                rnumb
                    eri
                      sRI2382994.




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 18 of 33 PageID 14721


RobC
   lore

From:                                                                             Cos
                                                                                    taRepai
                                                                                          rShop< repai
                                                                                                     r@co
                                                                                                        stade
                                                                                                            lma
                                                                                                              r.com>
Sent:                                                                             Fr
                                                                                   iday
                                                                                      ,June16,20171:37PM
To:                                                                               aus
                                                                                    tin
                                                                                      .va
                                                                                        l
                                                                                        ls@ va
                                                                                             ll
                                                                                              sgroup
                                                                                                   .com
Subject
      :                                                                           YourCos
                                                                                        taRepairUpdate


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          Nowth
              atw
                eha
                  veyou
                      rCo
                        sta
                          s,w
                            ene
                              edyou
                                  rhe
                                    lp!P
                                       lea
                                         seu
                                           sethe
                                               lin
                                                 kbe
                                                   lowwh
                                                       ereyou
                                                            '
                                                            lls
                                                              eethes
                                                                   tatu
                                                                      sof
          you
            rse
              rvi
                cerequ
                     est
                       ,rep
                          air
                            sneed
                                ed,andap
                                       lac
                                         efo
                                           ryoutote
                                                  llu
                                                    showyou
                                                          'dl
                                                            iketop
                                                                 roc
                                                                   eed
                                                                     .


          h
          ttp
            s:/
              /www
                 .co
                   stad
                      elm
                        ar.
                          com
                            /on
                              /dem
                                 andw
                                    are
                                      .s
                                       tore
                                          /Si
                                            tes
                                              ‐co
                                                sta
                                                  _us
                                                    ‐Si
                                                      te/
                                                        en_U
                                                           S/R
                                                             epa
                                                               ir
                                                                s‐
          App
            rov
              e/?u
                 id=
                   e3e
                     f0726
                         ‐e520
                             ‐4b4
                                c‐9
                                  c91
                                    ‐330b
                                        a0f
                                          aba
                                            f3


          I
          fyoua
              ree
                xpe
                  rien
                     cin
                       gprob
                           lem
                             swi
                               ththe
                                   lin
                                     k,o
                                       rne
                                         edtosp
                                              eakw
                                                 ithsom
                                                      eon
                                                        edi
                                                          rec
                                                            tly
                                                              ,ple
                                                                 asecon
                                                                      tac
                                                                        tthe
          Co
           staR
              epa
                irShopa
                      t855
                         ‐MY
                           ‐CO
                             STA(855
                                   ‐692
                                      ‐6782
                                          ).


          You
            rorde
                rnumb
                    eri
                      sRI2382994.




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 19 of 33 PageID 14722


RobC
   lore

From:                                                                             Cos
                                                                                    taRepai
                                                                                          rShop< repai
                                                                                                     r@ cos
                                                                                                          tadelma
                                                                                                                r.com>
Sent:                                                                             Fr
                                                                                   iday
                                                                                      ,June30,20171:34PM
To:                                                                               aus
                                                                                    tin
                                                                                      .va
                                                                                        l
                                                                                        ls@ va
                                                                                             ll
                                                                                              sgroup
                                                                                                   .com
Subject
      :                                                                           YourCos
                                                                                        taRepair
                                                                                               :Sunglasse
                                                                                                        sHa veSh
                                                                                                               ipped


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          You
            rpr
              izedp
                  airo
                     fCo
                       stasun
                            gla
                              sse
                                sha
                                  veb
                                    eenrep
                                         airedandsh
                                                  ipp
                                                    ed.Th
                                                        ank
                                                          sfo
                                                            ryou
                                                               rpa
                                                                 tien
                                                                    ce.W
                                                                       e'r
                                                                         esu
                                                                           re
          wh
           enyoug
                etyou
                    rCo
                      sta
                        sba
                          ck,you
                               '
                               lls
                                 eeth
                                    eyw
                                      erewo
                                          rthth
                                              ewa
                                                it
                                                 .


          You
            rorde
                rnumb
                    eri
                      sRI2382994.


          You
            rtr
              ack
                ingnumb
                      eri
                        s:92748926997520553000486549(h
                                                     ttp
                                                       s:/
                                                         /www
                                                            .up
                                                              s‐
          m
          i
          .ne
            t/p
              ack
                age
                  ID/P
                     ack
                       age
                         ID.
                           asp
                             x?P
                               ID=92748926997520553000486549
                                                           )


          Fo
           ran
             swe
               rstoo
                   the
                     rque
                        st
                         ion
                           s,p
                             lea
                               ses
                                 eeth
                                    eFr
                                      equen
                                          tlyA
                                             skedQu
                                                  est
                                                    ion
                                                      sse
                                                        ct
                                                         iono
                                                            fou
                                                              rweb
                                                                 si
                                                                  te.




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 20 of 33 PageID 14723


RobC
   lore

From:                                                                             Cos
                                                                                    taRepairShop<repa
                                                                                                    ir@costade
                                                                                                             lma
                                                                                                               r.com>
Sent:                                                                             Sunday
                                                                                       ,No vember6
                                                                                                 ,201612:37PM
To:                                                                               aus
                                                                                    tin
                                                                                      .va
                                                                                        lls@va
                                                                                             ll
                                                                                              sgroup
                                                                                                   .com
Subject
      :                                                                           YourCostaRepa
                                                                                              ir


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          W
          EHAV
             EREC
                EIV
                  EDYOURR
                        EPA
                          IRORD
                              ER

          H
          iAu
            st
             in,


          W
          eha
            ver
              ece
                ivedyou
                      rrep
                         airr
                            equ
                              estanda
                                    l
                                    lwen
                                       eednowa
                                             reyou
                                                 rCo
                                                   sta
                                                     s.P
                                                       lea
                                                         seu
                                                           setheadd
                                                                  res
                                                                    slab
                                                                       el
          gen
            era
              tedwhenyousubm
                           it
                            tedyou
                                 rrep
                                    airrequ
                                          est
                                            .(So
                                               rry
                                                 ,th
                                                   isi
                                                     sno
                                                       tap
                                                         rep
                                                           aidsh
                                                               ipp
                                                                 ing
                                                                   lab
                                                                     el)On
                                                                         ceyou
                                                                             r
          g
          las
            sesh
               avea
                  rr
                   ived
                      inD
                        ayton
                            aBe
                              ach
                                ,pl
                                  easea
                                      l
                                      low12
                                          ‐15bu
                                              sin
                                                essd
                                                   aysfo
                                                       ron
                                                         eofou
                                                             rte
                                                               amm
                                                                 emb
                                                                   ersto
          con
            tac
              tyou
                 .Inc
                    aseyou
                         radd
                            res
                              slab
                                 eldo
                                    esn
                                      'tp
                                        rin
                                          t,ou
                                             radd
                                                res
                                                  sis
                                                    :


          Co
           staR
              epa
                irShop
          2361 M
               asonA
                   venu
                      e
          Su
           ite150
          D
          ayton
              aBe
                ach
                  ,FL32117
                         ‐5165


          rep
            air@
               cos
                 tade
                    lma
                      r.com


          You
            rorde
                rnumb
                    eri
                      sRI2218330.Youm
                                    aya
                                      cce
                                        ssyou
                                            ror
                                              ig
                                               ina
                                                 lord
                                                    ersumm
                                                         aryandadd
                                                                 res
                                                                   slab
                                                                      elhe
                                                                         re:


          R
          I2218330
                 :Ord
                    erSumm
                         aryandAdd
                                 res
                                   sLab
                                      el


          Un
           l
           ikemo
               stsun
                   gla
                     sscomp
                          ani
                            es,w
                               eed
                                 geandh
                                      andf
                                         ita
                                           lmo
                                             ste
                                               ver
                                                 ypa
                                                   iro
                                                     flen
                                                        sesr
                                                           igh
                                                             the
                                                               reinD
                                                                   ayton
                                                                       a
          B
          each
             ,Flo
                rid
                  a.On
                     cewe
                        'vea
                           sses
                              sedwh
                                  atrep
                                      air
                                        syou
                                           rCo
                                             sta
                                               sne
                                                 ed,we
                                                     '
                                                     llsendyouana
                                                                sse
                                                                  ssm
                                                                    entem
                                                                        ai
                                                                         l,o
                                                                           r
          you
            '
            llr
              ece
                iveaphon
                       eca
                         l
                         lth
                           atw
                             i
                             llou
                                tl
                                 ineyou
                                      rrep
                                         airn
                                            eed
                                              s,op
                                                 tion
                                                    s,andco
                                                          st
                                                           .I
                                                            fva
                                                              l
                                                              idc
                                                                red
                                                                  itc
                                                                    ard
          in
           form
              ationw
                   asn
                     'tin
                        clud
                           edw
                             ithyou
                                  rrep
                                     airr
                                        eque
                                           st
                                            ,pl
                                              eas
                                                eex
                                                  pec
                                                    tanem
                                                        ai
                                                         lando
                                                             rphon
                                                                 eca
                                                                   l
                                                                   lfromon
                                                                         eof
          ou
           rCon
              sum
                erC
                  arerep
                       resen
                           tat
                             ive
                               s.


          Th
           ank
             sfo
               rbe
                 ingp
                    arto
                       fth
                         eCo
                           staf
                              ami
                                ly
                                 .Keepane
                                        yeou
                                           tfo
                                             rmo
                                               rein
                                                  form
                                                     ationabou
                                                             t th
                                                                est
                                                                  atu
                                                                    sofyou
                                                                         r
          r
          epa
            irinth
                 ecom
                    ingd
                       ays
                         .




                                                                                               cos
                                                                                                 tade
                                                                                                    lma
                                                                                                      r.com| con
                                                                                                               tac
                                                                                                                 tus| p
                                                                                                                      rivacypo
                                                                                                                             licy



                                                                                                               1
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 21 of 33 PageID 14724
                        Fee
                          lfreetoca
                                  llusa
                                      t:855-MY-COSTA(855-692-6782
                                                                )

                  Cos
                    ta,2361 Mason Avenue
                                       , Su
                                          ite150
                                               , Day
                                                   tona Beach
                                                            ,FL32117
                                                                   , Un
                                                                      ited S
                                                                           tates
                                                                               .

                              Thein
                                  forma
                                      tionp
                                          rov
                                            idedinth
                                                   isema
                                                       ilisp
                                                           riva
                                                              te.




                                                2
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 22 of 33 PageID 14725


RobC
   lore

From:                                                                             CostaRepairShop<repai
                                                                                                      r@costade
                                                                                                              lma
                                                                                                                r.com>
Sent:                                                                             Fr
                                                                                   iday,No vember11
                                                                                                  ,201610:25AM
To:                                                                               aus
                                                                                    tin.
                                                                                       val
                                                                                         ls@ va
                                                                                              ll
                                                                                               sgroup
                                                                                                    .com
Subject
      :                                                                           YourCo s
                                                                                         taRepairUpdate


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          The
            re'
              sno
                thin
                   gli
                     keab
                        randn
                            ewp
                              airo
                                 fCo
                                   stasun
                                        gla
                                          sse
                                            s.E
                                              xce
                                                ptm
                                                  ayb
                                                    eth
                                                      efr
                                                        esh
                                                          lyrep
                                                              air
                                                                ed,r
                                                                   ead
                                                                     ytoh
                                                                        it
          th
           ewa
             terp
                airyou
                     've
                       loveds
                            inc
                              eda
                                yone
                                   .And
                                      ,sin
                                         ceyoutoo
                                                kth
                                                  etim
                                                     etoen
                                                         teryou
                                                              rrep
                                                                 airrequ
                                                                       esta
                                                                          t
          www
            .co
              stade
                  lma
                    r.com,w
                          e'v
                            ebe
                              gunm
                                 akin
                                    gth
                                      erep
                                         air
                                           syou
                                              rCo
                                                sta
                                                  sne
                                                    ed.(P
                                                        lea
                                                          secon
                                                              ta
                                                               inyou
                                                                   r
          e
          xci
            tem
              ent
                .)


          You
            rCo
              sta
                sarecu
                     rren
                        tly
                          inou
                             rrep
                                air
                                  labb
                                     ein
                                       gfi
                                         xed
                                           .Som
                                              etim
                                                 es,sun
                                                      gla
                                                        sse
                                                          sneed
                                                              ingth
                                                                  esek
                                                                     ind
                                                                       sofr
                                                                          epa
                                                                            ir
                                                                             s
          requ
             ireaf
                 ewadd
                     it
                      ion
                        ald
                          aystobecomp
                                    let
                                      ed.E
                                         ver
                                           ypa
                                             iri
                                               saun
                                                  iqu
                                                    ecomb
                                                        ina
                                                          tiono
                                                              fte
                                                                chno
                                                                   log
                                                                     yand
          c
          raf
            tsm
              ansh
                 ip,andwh
                        enap
                           air
                             lea
                               vesou
                                   rlab
                                      ,whe
                                         the
                                           rnewo
                                               rrep
                                                  aired
                                                      ,th
                                                        eyh
                                                          aveto
                                                              liv
                                                                euptoth
                                                                      is
          s
          tand
             ard
               .Sobe
                   arw
                     ithu
                        s.P
                          erf
                            ect
                              iont
                                 ake
                                   stim
                                      e.


          You
            rorde
                rnumb
                    eri
                      sRI2218330.


          Toch
             eckth
                 est
                   atu
                     sofyou
                          rrep
                             air
                               ,us
                                 eth
                                   isl
                                     ink
                                       :


          www
            .co
              stade
                  lma
                    r.com
                        /ac
                          coun
                             t/r
                               epa
                                 ir
                                  s/R
                                    I2218330


          Fo
           ran
             swe
               rstoo
                   the
                     rque
                        st
                         ion
                           s,p
                             lea
                               ses
                                 eeth
                                    eFr
                                      equen
                                          tlyA
                                             skedQu
                                                  est
                                                    ion
                                                      sse
                                                        ct
                                                         iono
                                                            fou
                                                              rweb
                                                                 si
                                                                  te.


          Th
           ank
             sfo
               rbe
                 ingp
                    arto
                       fth
                         eCo
                           staf
                              ami
                                ly
                                 .We
                                   '
                                   llb
                                     eintou
                                          chb
                                            yema
                                               i
                                               lwh
                                                 enyou
                                                     rsun
                                                        gla
                                                          sse
                                                            sar
                                                              erep
                                                                 air
                                                                   edand
          sh
           ippedb
                acktoyou
                       .




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 23 of 33 PageID 14726


RobC
   lore

From:                                                                             Cos
                                                                                    taRepa i
                                                                                           rShop< repai
                                                                                                      r@ cos
                                                                                                           tadelma
                                                                                                                 r.com>
Sent:                                                                             Tuesday
                                                                                        ,De cember6,20164:48PM
To:                                                                               aus
                                                                                    tin.
                                                                                       val
                                                                                         ls@ va
                                                                                              l
                                                                                              lsgroup
                                                                                                    .com
Subject
      :                                                                           YourCo s
                                                                                         taRepair
                                                                                                :Sunglasse
                                                                                                         sHa veSh
                                                                                                                ipped


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          You
            rpr
              izedp
                  airo
                     fCo
                       stasun
                            gla
                              sse
                                sha
                                  veb
                                    eenrep
                                         airedandsh
                                                  ipp
                                                    ed.Th
                                                        ank
                                                          sfo
                                                            ryou
                                                               rpa
                                                                 tien
                                                                    ce.W
                                                                       e'r
                                                                         esu
                                                                           re
          wh
           enyoug
                etyou
                    rCo
                      sta
                        sba
                          ck,you
                               '
                               lls
                                 eeth
                                    eyw
                                      erewo
                                          rthth
                                              ewa
                                                it
                                                 .


          You
            rorde
                rnumb
                    eri
                      sRI2218330.


          I
          fyouw
              anttot
                   rac
                     kth
                       esh
                         ipm
                           ento
                              fyou
                                 rsun
                                    gla
                                      sse
                                        s,youc
                                             anf
                                               indth
                                                   etr
                                                     ack
                                                       ing
                                                         info
                                                            rma
                                                              tiononou
                                                                     rweb
                                                                        si
                                                                         te:


          www
            .co
              stade
                  lma
                    r.com
                        /ac
                          coun
                             t/r
                               epa
                                 ir
                                  s/R
                                    I2218330


          You
            rtr
              ack
                ingnumb
                      eri
                        s:9400110200986481281639
          (h
           ttp
             s:/
               /too
                  ls
                   .usp
                      s.com
                          /go
                            /Tr
                              ack
                                Con
                                  fi
                                   rmA
                                     ct
                                      ion
                                        ?qt
                                          c_t
                                            Lab
                                              els1
                                                 =9400110200986481281639
                                                                       )


          Fo
           ran
             swe
               rstoo
                   the
                     rque
                        st
                         ion
                           s,p
                             lea
                               ses
                                 eeth
                                    eFr
                                      equen
                                          tlyA
                                             skedQu
                                                  est
                                                    ion
                                                      sse
                                                        ct
                                                         iono
                                                            fou
                                                              rweb
                                                                 si
                                                                  te.




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 24 of 33 PageID 14727


RobC
   lore

From:                                                                             Cos
                                                                                    taRepairShop<repa
                                                                                                    ir@costade
                                                                                                             lma
                                                                                                               r.com>
Sent:                                                                             Sunday
                                                                                       ,No vember6
                                                                                                 ,201612:45PM
To:                                                                               aus
                                                                                    tin
                                                                                      .va
                                                                                        lls@va
                                                                                             ll
                                                                                              sgroup
                                                                                                   .com
Subject
      :                                                                           YourCostaRepa
                                                                                              ir


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          W
          EHAV
             EREC
                EIV
                  EDYOURR
                        EPA
                          IRORD
                              ER

          H
          iAu
            st
             in,


          W
          eha
            ver
              ece
                ivedyou
                      rrep
                         airr
                            equ
                              estanda
                                    l
                                    lwen
                                       eednowa
                                             reyou
                                                 rCo
                                                   sta
                                                     s.P
                                                       lea
                                                         seu
                                                           setheadd
                                                                  res
                                                                    slab
                                                                       el
          gen
            era
              tedwhenyousubm
                           it
                            tedyou
                                 rrep
                                    airrequ
                                          est
                                            .(So
                                               rry
                                                 ,th
                                                   isi
                                                     sno
                                                       tap
                                                         rep
                                                           aidsh
                                                               ipp
                                                                 ing
                                                                   lab
                                                                     el)On
                                                                         ceyou
                                                                             r
          g
          las
            sesh
               avea
                  rr
                   ived
                      inD
                        ayton
                            aBe
                              ach
                                ,pl
                                  easea
                                      l
                                      low12
                                          ‐15bu
                                              sin
                                                essd
                                                   aysfo
                                                       ron
                                                         eofou
                                                             rte
                                                               amm
                                                                 emb
                                                                   ersto
          con
            tac
              tyou
                 .Inc
                    aseyou
                         radd
                            res
                              slab
                                 eldo
                                    esn
                                      'tp
                                        rin
                                          t,ou
                                             radd
                                                res
                                                  sis
                                                    :


          Co
           staR
              epa
                irShop
          2361 M
               asonA
                   venu
                      e
          Su
           ite150
          D
          ayton
              aBe
                ach
                  ,FL32117
                         ‐5165


          rep
            air@
               cos
                 tade
                    lma
                      r.com


          You
            rorde
                rnumb
                    eri
                      sRI2218341.Youm
                                    aya
                                      cce
                                        ssyou
                                            ror
                                              ig
                                               ina
                                                 lord
                                                    ersumm
                                                         aryandadd
                                                                 res
                                                                   slab
                                                                      elhe
                                                                         re:


          R
          I2218341
                 :Ord
                    erSumm
                         aryandAdd
                                 res
                                   sLab
                                      el


          Un
           l
           ikemo
               stsun
                   gla
                     sscomp
                          ani
                            es,w
                               eed
                                 geandh
                                      andf
                                         ita
                                           lmo
                                             ste
                                               ver
                                                 ypa
                                                   iro
                                                     flen
                                                        sesr
                                                           igh
                                                             the
                                                               reinD
                                                                   ayton
                                                                       a
          B
          each
             ,Flo
                rid
                  a.On
                     cewe
                        'vea
                           sses
                              sedwh
                                  atrep
                                      air
                                        syou
                                           rCo
                                             sta
                                               sne
                                                 ed,we
                                                     '
                                                     llsendyouana
                                                                sse
                                                                  ssm
                                                                    entem
                                                                        ai
                                                                         l,o
                                                                           r
          you
            '
            llr
              ece
                iveaphon
                       eca
                         l
                         lth
                           atw
                             i
                             llou
                                tl
                                 ineyou
                                      rrep
                                         airn
                                            eed
                                              s,op
                                                 tion
                                                    s,andco
                                                          st
                                                           .I
                                                            fva
                                                              l
                                                              idc
                                                                red
                                                                  itc
                                                                    ard
          in
           form
              ationw
                   asn
                     'tin
                        clud
                           edw
                             ithyou
                                  rrep
                                     airr
                                        eque
                                           st
                                            ,pl
                                              eas
                                                eex
                                                  pec
                                                    tanem
                                                        ai
                                                         lando
                                                             rphon
                                                                 eca
                                                                   l
                                                                   lfromon
                                                                         eof
          ou
           rCon
              sum
                erC
                  arerep
                       resen
                           tat
                             ive
                               s.


          Th
           ank
             sfo
               rbe
                 ingp
                    arto
                       fth
                         eCo
                           staf
                              ami
                                ly
                                 .Keepane
                                        yeou
                                           tfo
                                             rmo
                                               rein
                                                  form
                                                     ationabou
                                                             t th
                                                                est
                                                                  atu
                                                                    sofyou
                                                                         r
          r
          epa
            irinth
                 ecom
                    ingd
                       ays
                         .




                                                                                               cos
                                                                                                 tade
                                                                                                    lma
                                                                                                      r.com| con
                                                                                                               tac
                                                                                                                 tus| p
                                                                                                                      rivacypo
                                                                                                                             licy



                                                                                                               1
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 25 of 33 PageID 14728
                        Fee
                          lfreetoca
                                  llusa
                                      t:855-MY-COSTA(855-692-6782
                                                                )

                  Cos
                    ta,2361 Mason Avenue
                                       , Su
                                          ite150
                                               , Day
                                                   tona Beach
                                                            ,FL32117
                                                                   , Un
                                                                      ited S
                                                                           tates
                                                                               .

                              Thein
                                  forma
                                      tionp
                                          rov
                                            idedinth
                                                   isema
                                                       ilisp
                                                           riva
                                                              te.




                                                2
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 26 of 33 PageID 14729


RobC
   lore

From:                                                                             CostaRepairShop<repai
                                                                                                      r@costade
                                                                                                              lma
                                                                                                                r.com>
Sent:                                                                             Fr
                                                                                   iday,No vember11
                                                                                                  ,201610:22AM
To:                                                                               aus
                                                                                    tin.
                                                                                       val
                                                                                         ls@ va
                                                                                              ll
                                                                                               sgroup
                                                                                                    .com
Subject
      :                                                                           YourCo s
                                                                                         taRepairUpdate


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          Nowth
              atw
                eha
                  veyou
                      rCo
                        sta
                          s,w
                            ene
                              edyou
                                  rhe
                                    lp!P
                                       lea
                                         seu
                                           sethe
                                               lin
                                                 kbe
                                                   lowwh
                                                       ereyou
                                                            '
                                                            lls
                                                              eethes
                                                                   tatu
                                                                      sof
          you
            rse
              rvi
                cerequ
                     est
                       ,rep
                          air
                            sneed
                                ed,andap
                                       lac
                                         efo
                                           ryoutote
                                                  llu
                                                    showyou
                                                          'dl
                                                            iketop
                                                                 roc
                                                                   eed
                                                                     .


          www
            .co
              stade
                  lma
                    r.com
                        /ac
                          coun
                             t/r
                               epa
                                 ir
                                  s/R
                                    I2218341


          I
          fyoua
              ree
                xpe
                  rien
                     cin
                       gprob
                           lem
                             swi
                               ththe
                                   lin
                                     k,o
                                       rne
                                         edtosp
                                              eakw
                                                 ithsom
                                                      eon
                                                        edi
                                                          rec
                                                            tly
                                                              ,ple
                                                                 asecon
                                                                      tac
                                                                        tthe
          Co
           staR
              epa
                irShopa
                      t855
                         ‐MY
                           ‐CO
                             STA(855
                                   ‐692
                                      ‐6782
                                          ).


          You
            rorde
                rnumb
                    eri
                      sRI2218341.




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 27 of 33 PageID 14730


RobC
   lore

From:                                                                             CostaRepairShop<repai
                                                                                                      r@costade
                                                                                                              lma
                                                                                                                r.com>
Sent:                                                                             Fr
                                                                                   iday,No vember11
                                                                                                  ,201610:29AM
To:                                                                               aus
                                                                                    tin.
                                                                                       val
                                                                                         ls@ va
                                                                                              ll
                                                                                               sgroup
                                                                                                    .com
Subject
      :                                                                           YourCo s
                                                                                         taRepairUpdate


             Tohe
                lppro
                    tec
                      tyou
                         rpr
                           iva
                             cy,M
                                icros
                                    oftO
                                       ff
                                        icep
                                           reven
                                               tedau
                                                   tom
                                                     ati
                                                       cdown
                                                           loado
                                                               fth
                                                                 isp
                                                                   ictu
                                                                      ref
                                                                        romtheIn
                                                                               terne
                                                                                   t.
             COSTA




          H
          iAu
            st
             in,


          Th
           ank
             sfo
               rta
                 kin
                   gth
                     etim
                        etoen
                            teryou
                                 rrep
                                    airreque
                                           sta
                                             twww
                                                .co
                                                  stad
                                                     elm
                                                       ar.
                                                         com.(W
                                                              e'r
                                                                esu
                                                                  reyou
                                                                      r
          sun
            gla
              sse
                swi
                  l
                  lapp
                     rec
                       iate
                          it.
                            )We
                              '
                              llbem
                                  akin
                                     gth
                                       ese
                                         lec
                                           tedre
                                               pai
                                                 rsinthene
                                                         xtf
                                                           ewbu
                                                              sin
                                                                essd
                                                                   ays
                                                                     .How
                                                                        lon
                                                                          g
          w
          i
          lli
            tta
              ke?Th
                  atdepend
                         sonhowmu
                                chwo
                                   rkne
                                      edstob
                                           edon
                                              eandhowm
                                                     anyo
                                                        the
                                                          rrep
                                                             air
                                                               sweh
                                                                  ave
                                                                    in‐
          hou
            se.
              Ifyou
                  rrep
                     air
                       isgo
                          ingtob
                               ede
                                 lay
                                   edfo
                                      ran
                                        yre
                                          ason
                                             ,we'
                                                l
                                                lle
                                                  tyouknowv
                                                          iaem
                                                             ai
                                                              l.


          Ou
           rgo
             alw
               ithe
                  ver
                    ypa
                      iro
                        fCo
                          sta
                            sth
                              atcom
                                  einfo
                                      rrep
                                         air
                                           sistos
                                                endb
                                                   ackap
                                                       airo
                                                          fsun
                                                             gla
                                                               sse
                                                                 sth
                                                                   atpe
                                                                      rfo
                                                                        rm
          a
          swe
            l
            lasth
                eyd
                  idthed
                       ayyoutoo
                              kth
                                emou
                                   tofth
                                       ebo
                                         x.Todoth
                                                ist
                                                  ake
                                                    stim
                                                       e.W
                                                         e'dr
                                                            ath
                                                              erh
                                                                avetherep
                                                                        air
                                                                          s
          don
            eri
              ghtth
                  andon
                      equ
                        ick
                          ly
                           .We
                             'resu
                                 reyouf
                                      eelth
                                          esam
                                             ewa
                                               y.


          You
            rorde
                rnumb
                    eri
                      sRI2218341.


          Toch
             eckth
                 est
                   atu
                     sofyou
                          rrep
                             air
                               ,us
                                 eth
                                   isl
                                     ink
                                       :


          www
            .co
              stade
                  lma
                    r.com
                        /ac
                          coun
                             t/r
                               epa
                                 ir
                                  s/R
                                    I2218341


          Fo
           ran
             swe
               rstoo
                   the
                     rque
                        st
                         ion
                           s,p
                             lea
                               ses
                                 eeth
                                    eFr
                                      equen
                                          tlyA
                                             skedQu
                                                  est
                                                    ion
                                                      sse
                                                        ct
                                                         iono
                                                            fou
                                                              rweb
                                                                 si
                                                                  te.


          Th
           ank
             sfo
               rbe
                 ingp
                    arto
                       fth
                         eCo
                           staD
                              elM
                                arf
                                  ami
                                    ly
                                     .We
                                       '
                                       llb
                                         eintou
                                              chb
                                                yem
                                                  ai
                                                   lwh
                                                     enyou
                                                         rsun
                                                            gla
                                                              sse
                                                                sare
          rep
            airedandsh
                     ippedb
                          acktoyou
                                 .




                                                                                                   cos
                                                                                                     tade
                                                                                                        lma
                                                                                                          r.com| con
                                                                                                                   tac
                                                                                                                     tus| p
                                                                                                                          rivacypo
                                                                                                                                 licy

                                                                                              Fee
                                                                                                lfreetoca
                                                                                                        llusa
                                                                                                            t:855-MY-COSTA(855-692-6782
                                                                                                                                      )

                                                                                        Cos
                                                                                          ta,2361 Mason Avenue
                                                                                                             , Su
                                                                                                                ite150
                                                                                                                     , Day
                                                                                                                         tona Beach
                                                                                                                                  ,FL32117
                                                                                                                                         , Un
                                                                                                                                            ited S
                                                                                                                                                 tates
                                                                                                                                                     .

                                                                                                    Thein
                                                                                                        forma
                                                                                                            tionp
                                                                                                                rov
                                                                                                                  idedinth
                                                                                                                         isema
                                                                                                                             ilisp
                                                                                                                                 riva
                                                                                                                                    te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 28 of 33 PageID 14731


RobC
   lore

From:             Cos
                    taRepairShop<repai
                                     r@ costadelma
                                                 r.com>
Sent:             Monday
                       ,No vember21
                                  ,20165 :03PM
To:               aus
                    tin
                      .va
                        lls@va
                             ll
                              sgroup
                                   .com
Subject
      :           YourCostaRepa
                              ir
                               :Sunglasse
                                        sHa  veSh
                                                ipped


                                    Tohe
                                       lppro
                                           tec
                                             tyourp
                                                  riva
                                                     cy,M
                                                        icros
                                                            oftO
                                                               ff
                                                                icep
                                                                   reven
                                                                       tedau
                                                                           tom
                                                                             ati
                                                                               cdown
                                                                                   loado
                                                                                       fth
                                                                                         isp
                                                                                           ictu
                                                                                              ref
                                                                                                romtheIn
                                                                                                       terne
                                                                                                           t.
                                    COSTA




H
iAu
  st
   in,


You
  rpr
    izedp
        airo
           fCo
             stasun
                  gla
                    sse
                      sha
                        veb
                          eenrep
                               airedandsh
                                        ipped
                                            .Th
                                              ank
                                                sfo
                                                  ryou
                                                     rpa
                                                       tien
                                                          ce.W
                                                             e'resu
                                                                  rewh
                                                                     enyoug
                                                                          etyou
                                                                              rCos
                                                                                 tasb
                                                                                    ack
                                                                                      ,you
                                                                                         '
                                                                                         lls
                                                                                           eeth
                                                                                              eyw
                                                                                                erewo
                                                                                                    rtht


You
  rorde
      rnumb
          eri
            sRI2218341.


I
fyouw
    anttot
         rac
           kth
             esh
               ipm
                 ento
                    fyou
                       rsun
                          gla
                            sse
                              s,youc
                                   anf
                                     indth
                                         etr
                                           ack
                                             ing
                                               info
                                                  rma
                                                    tiononou
                                                           rweb
                                                              si
                                                               te:


www
  .co
    stade
        lma
          r.com
              /ac
                coun
                   t/r
                     epa
                       ir
                        s/R
                          I2218341


You
  rtr
    ack
      ingnumb
            eri
              s:1
                Z3747760101360212
(h
 ttp
   ://www
        app
          s.up
             s.com
                 /Web
                    Tra
                      ckin
                         g/p
                           roc
                             ess
                               Inpu
                                  tRequ
                                      est
                                        ?HTM
                                           LVe
                                             rs
                                              ion
                                                =5.0&
                                                    loc
                                                      =en
                                                        _US&R
                                                            equ
                                                              est
                                                                er=UP
                                                                    SHom
                                                                       e&t
                                                                         rac
                                                                           knum
                                                                              =1Z37477
                                                                                     6010136
                                                                                           021
                                                                                             2&A
                                                                                               gre
                                                                                                 eTo
                                                                                                   Term


Fo
 ran
   swe
     rstoo
         the
           rque
              st
               ion
                 s,p
                   lea
                     ses
                       eeth
                          eFr
                            equen
                                tlyA
                                   skedQu
                                        est
                                          ion
                                            sse
                                              ct
                                               iono
                                                  fou
                                                    rweb
                                                       si
                                                        te.




                                                                                                                           cos
                                                                                                                             tade
                                                                                                                                lma
                                                                                                                                  r.com| con
                                                                                                                                           tac
                                                                                                                                             tus| p
                                                                                                                                                  rivacypo
                                                                                                                                                         licy

                                                                                                                      Fee
                                                                                                                        lfreetoca
                                                                                                                                llusa
                                                                                                                                    t:855-MY-COSTA(855-692-6782
                                                                                                                                                              )

                                                                                                                Cos
                                                                                                                  ta,2361 Mason Avenue
                                                                                                                                     , Su
                                                                                                                                        ite150
                                                                                                                                             , Day
                                                                                                                                                 tona Beach
                                                                                                                                                          ,FL32117
                                                                                                                                                                 , Un
                                                                                                                                                                    ited S
                                                                                                                                                                         tates
                                                                                                                                                                             .

                                                                                                                            Thein
                                                                                                                                forma
                                                                                                                                    tionp
                                                                                                                                        rov
                                                                                                                                          idedinth
                                                                                                                                                 isema
                                                                                                                                                     ilisp
                                                                                                                                                         riva
                                                                                                                                                            te.




                                                                                                                      1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 29 of 33 PageID 14732


RobC
   lore

From:         Cos
                taSe rv
                      iceCenter<serv
                                   ice@ema
                                         i
                                         ls.
                                           cos
                                             tasung
                                                  las
                                                    ses
                                                      .com>
Sent:         Tuesday
                    ,June18,20192 :30PM
To:           aus
                tin.
                   val
                     ls@val
                          lsgroup.
                                 com
Subject
      :       YourCo s
                     taServ
                          iceO rde
                                 r




                Tohelpp
                      rot
                        ectyourp
                               riva
                                  cy,M
                                     icros
                                         oftO
                                            ff
                                             icep
                                                reven
                                                    tedau
                                                        tom
                                                          ati
                                                            cdown
                                                                loado
                                                                    fth
                                                                      isp
                                                                        ictu
                                                                           ref
                                                                             romtheIn
                                                                                    terne
                                                                                        t.                                   Tohe
                                                                                                                                lppro
                                                                                                                                    tectyourp
                                                                                                                                            riva
                                                                                                                                               cy,M
                                                                                                                                                  icros
                                                                                                                                                      oftO
                                                                                                                                                         ff
                                                                                                                                                          icep
                                                                                                                                                             reven
                                                                                                                                                                 tedau
                                                                                                                                                                     tom
                                                                                                                                                                       at
                                                                                                                                                                        icdown
                                                                                                                                                                             loado
                                                                                                                                                                                 fth
                                                                                                                                                                                   isp
                                                                                                                                                                                     ictu
                                                                                                                                                                                        ref
                                                                                                                                                                                          romtheIn
                                                                                                                                                                                                 terne
                                                                                                                                                                                                     t.
                Cos
                  ta                                                                                                         MyCos
                                                                                                                                 taAccount




            H
            iAu
              st
               in,

            Wehaverece ivedyou  rserv
                                    iceorde
                                          r. Nowwejus  tneedyour
            Cos
              tas.Pleasesendthemtousus  ingtheaddresslabelgenera
                                                               ted
            whenyousubm  i
                         ttedyou ro
                                  rder(p
                                       leasenotetha
                                                  tthisisnotaprepaid
            sh
             ippinglabe
                      l).Ifyouhaved i
                                    ff
                                     icu
                                       lt
                                        iespr
                                            int
                                              ingtheadd resslabe
                                                               l,you
            cansendthemd  irec
                             tlyto:
            Cos
              taSe rv
                    iceCente
                           r
            2361 MasonAvenue
            Su
             ite150
            DaytonaBeach,FL32117
                               -5165

            You
              rorde
                  rnumbe
                       risR
                          I2995181
                                 .View O
                                       rde
                                         rSumma
                                              ry

            Youcanp
                  rin
                    tyou
                       radd
                          resslabe
                                 lhe
                                   re.

            Oncewe
                 'veassessedyou
                              rCos
                                 tas,we
                                      '
                                      llsendyouanema
                                                   i
                                                   ltha
                                                      twi
                                                        l
                                                        l
            exp
              la
               inyournex
                       tsteps
                            .

            Than
               kyoufo
                    rchoos
                         ing Cos
                               ta!




                                                                                                            NEEDHELP?
                                                                                             V
                                                                                             iewou
                                                                                                 r mo
                                                                                                    stF
                                                                                                      requen
                                                                                                           t
                                                                                                           lyA
                                                                                                             sked Que
                                                                                                                    st
                                                                                                                     ion
                                                                                                                       sorCon
                                                                                                                            tac
                                                                                                                              tUs


                                                                                                    COSTASERVICECENTERHOURS:
                                                                                                  Monda
                                                                                                      y-Fr
                                                                                                         iday
                                                                                                            ,8am-6pmEas
                                                                                                                      ternT
                                                                                                                          ime


                                                                                     Co
                                                                                      staIn
                                                                                          c,2361 Ma
                                                                                                  sonA
                                                                                                     venue
                                                                                                         ,Su
                                                                                                           ite100Day
                                                                                                                   tonaBea
                                                                                                                         ch,FL
                                                                                                                             ,32117
                                                                                                                                  ,US
                                                                                             Th
                                                                                              isisanau
                                                                                                     toma
                                                                                                        tica
                                                                                                           l
                                                                                                           lygene
                                                                                                                ratedema
                                                                                                                       i
                                                                                                                       l,p
                                                                                                                         lea
                                                                                                                           sedono
                                                                                                                                trep
                                                                                                                                   ly
                                                                                                                                    .
                                                                                                  ©2019Cos
                                                                                                         taSung
                                                                                                              lasses
                                                                                                                   .Al
                                                                                                                     lrigh
                                                                                                                         tsre
                                                                                                                            ser
                                                                                                                              ved
                                                                                                                                .




                                                                                                                1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 30 of 33 PageID 14733


RobC
   lore

From:         CostaServ
                      iceCenter<serv
                                   ice@emai
                                          ls
                                           .costa
                                                sung
                                                   las
                                                     ses
                                                       .com>
Sent:         Fr
               iday,June21
                         ,20197 :16AM
To:           aus
                tin.va
                     l
                     ls@val
                          lsgroup.
                                 com
Subject
      :       YourCo s
                     taServ
                          iceO rde
                                 risbeinga
                                         ssessed




                Tohelpp
                      rot
                        ectyourp
                               riva
                                  cy,M
                                     icros
                                         oftO
                                            ff
                                             icep
                                                reven
                                                    tedau
                                                        tom
                                                          ati
                                                            cdown
                                                                loado
                                                                    fth
                                                                      isp
                                                                        ictu
                                                                           ref
                                                                             romtheIn
                                                                                    terne
                                                                                        t.                                   Tohe
                                                                                                                                lppro
                                                                                                                                    tectyourp
                                                                                                                                            riva
                                                                                                                                               cy,M
                                                                                                                                                  icros
                                                                                                                                                      oftO
                                                                                                                                                         ff
                                                                                                                                                          icep
                                                                                                                                                             reven
                                                                                                                                                                 tedau
                                                                                                                                                                     tom
                                                                                                                                                                       at
                                                                                                                                                                        icdown
                                                                                                                                                                             loado
                                                                                                                                                                                 fth
                                                                                                                                                                                   isp
                                                                                                                                                                                     ictu
                                                                                                                                                                                        ref
                                                                                                                                                                                          romtheIn
                                                                                                                                                                                                 terne
                                                                                                                                                                                                     t.
                Cos
                  ta                                                                                                         MyCos
                                                                                                                                 taAccount




            H
            iAu
              st
               in,

            WehavereceivedyoursunglassesattheCostaConsume  rCa
                                                             re
            Serv
               iceCenter. Oneofou
                                rtechnic
                                       ianswi
                                            llsoonassessyour
            sungla
                 sses
                    ,andwew  i
                             l
                             lemailyouthedeta
                                            i
                                            lsoftheevalua
                                                        tion
                                                           .

            You
              rorde
                  rnumbe
                       risR
                          I2995181
                                 .View O
                                       rde
                                         rSumma
                                              ry

                I
                 fwede
                     term
                        inetha
                             tyou
                                rsung
                                    lassesa
                                          recove
                                               redunde
                                                     r
                 warranty
                        ,orifyoup re-approvednon -warrantyservice,youwil
                                                                       l
                 receiveanema  i
                               lle
                                 ttingyouknowtha  tyou rsunglasseshave
                 beensen ttothelabfo rserv
                                         ice.
                Ifwede terminethatyou rsunglassesareno tcoveredunde r
                 warrantyoryoud idNOTp  re-approvenon -wa r
                                                          rantyse rv
                                                                   ice
                                                                     ,
                 youw i
                      llrece
                           iveanema   i
                                      llet
                                         tingyouknowtha  tyou rapp rovalis
                 requ i
                      redbe foreyou rsung lassescanbesen   ttothelabfo  r
                 service.Pleasereadtheema   i
                                            landrespondp  romp tly
                                                                 . Wecan
                 on
                  lykeepyou  rsunglassesfo ralimi
                                                tedtimebe foretheya re
                 returnedtoyouinthecond  i
                                         tionthatwerece ivedthem .


            Than
               kyoufo
                    rchoos
                         ing Cos
                               ta!




                                                                                                           NEEDHELP?
                                                                                             V
                                                                                             iewou
                                                                                                 r mo
                                                                                                    stF
                                                                                                      requen
                                                                                                           tlyA
                                                                                                              sked Que
                                                                                                                     st
                                                                                                                      ion
                                                                                                                        sorCon
                                                                                                                             tac
                                                                                                                               tUs


                                                                                                   COSTASERV
                                                                                                           ICECENTERHOURS
                                                                                                                        :
                                                                                                  Monda
                                                                                                      y-F
                                                                                                        riday
                                                                                                            ,8am-6pmEa
                                                                                                                     ste
                                                                                                                       rnT
                                                                                                                         ime


                                                                                     Co
                                                                                      staIn
                                                                                          c,2361 Ma
                                                                                                  sonA
                                                                                                     venue
                                                                                                         ,Su
                                                                                                           ite100Day
                                                                                                                   tonaBea
                                                                                                                         ch,FL
                                                                                                                             ,32117
                                                                                                                                  ,US
                                                                                             Th
                                                                                              isisanau
                                                                                                     toma
                                                                                                        tica
                                                                                                           l
                                                                                                           lygene
                                                                                                                ratedema
                                                                                                                       i
                                                                                                                       l,p
                                                                                                                         lea
                                                                                                                           sedono
                                                                                                                                trep
                                                                                                                                   ly
                                                                                                                                    .
                                                                                                  ©2019Cos
                                                                                                         taSung
                                                                                                              lasses
                                                                                                                   .Al
                                                                                                                     lrigh
                                                                                                                         tsre
                                                                                                                            ser
                                                                                                                              ved
                                                                                                                                .


                                                                                                                1
Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 31 of 33 PageID 14734




                                         2
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 32 of 33 PageID 14735


RobC
   lore

From:         Cos
                taSe rv
                      iceCenter<serv
                                   ice@ema
                                         i
                                         ls.
                                           cos
                                             tasung
                                                  las
                                                    ses
                                                      .com>
Sent:         Tuesday
                    ,June25,20192 :36PM
To:           aus
                tin.
                   val
                     ls@val
                          lsgroup.
                                 com
Subject
      :       YourCo s
                     taServ
                          iceO rde
                                 rUpdate




                Tohelpp
                      rot
                        ectyourp
                               riva
                                  cy,M
                                     icros
                                         oftO
                                            ff
                                             icep
                                                reven
                                                    tedau
                                                        tom
                                                          ati
                                                            cdown
                                                                loado
                                                                    fth
                                                                      isp
                                                                        ictu
                                                                           ref
                                                                             romtheIn
                                                                                    terne
                                                                                        t.                                   Tohe
                                                                                                                                lppro
                                                                                                                                    tectyourp
                                                                                                                                            riva
                                                                                                                                               cy,M
                                                                                                                                                  icros
                                                                                                                                                      oftO
                                                                                                                                                         ff
                                                                                                                                                          icep
                                                                                                                                                             reven
                                                                                                                                                                 tedau
                                                                                                                                                                     tom
                                                                                                                                                                       at
                                                                                                                                                                        icdown
                                                                                                                                                                             loado
                                                                                                                                                                                 fth
                                                                                                                                                                                   isp
                                                                                                                                                                                     ictu
                                                                                                                                                                                        ref
                                                                                                                                                                                          romtheIn
                                                                                                                                                                                                 terne
                                                                                                                                                                                                     t.
                Cos
                  ta                                                                                                         MyCos
                                                                                                                                 taAccount




            H
            iAu
              st
               in,

            You
              rCostashavebeensenttothelabfo  rserv
                                                 ice.Sinceeve
                                                            rypair
            isaun
                iquecombina
                          tionoftec
                                  hnologyandc
                                            raf
                                              tsmanship,i
                                                        twi
                                                          lltake
            somet
                imefo
                    ratechniciantoworkonyoursunglasse
                                                    s.

            You
              rorde
                  rnumbe
                       risR
                          I2995181
                                 .View O
                                       rde
                                         rSumma
                                              ry

            Onceyou
                  rCostasa
                         rereadytobeshippedbacktoyou
                                                   ,we
                                                     ’
                                                     llsendyou
            anemai
                 lwithasummary andt
                                  rack
                                     ing number
                                              .

            Than
               kyoufo
                    rchoos
                         ing Cos
                               ta!




                                                                                                           NEEDHELP?
                                                                                             V
                                                                                             iewou
                                                                                                 r mo
                                                                                                    stF
                                                                                                      requen
                                                                                                           tlyA
                                                                                                              sked Que
                                                                                                                     st
                                                                                                                      ion
                                                                                                                        sorCon
                                                                                                                             tac
                                                                                                                               tUs


                                                                                                    COSTASERVICECENTERHOURS:
                                                                                                  Monda
                                                                                                      y-Fr
                                                                                                         iday
                                                                                                            ,8am-6pmEas
                                                                                                                      ternT
                                                                                                                          ime


                                                                                     Co
                                                                                      staIn
                                                                                          c,2361 Ma
                                                                                                  sonA
                                                                                                     venue
                                                                                                         ,Su
                                                                                                           ite100Day
                                                                                                                   tonaBea
                                                                                                                         ch,FL
                                                                                                                             ,32117
                                                                                                                                  ,US
                                                                                             Th
                                                                                              isisanau
                                                                                                     toma
                                                                                                        tica
                                                                                                           l
                                                                                                           lygene
                                                                                                                ratedema
                                                                                                                       i
                                                                                                                       l,p
                                                                                                                         lea
                                                                                                                           sedono
                                                                                                                                trep
                                                                                                                                   ly
                                                                                                                                    .
                                                                                                  ©2019Cos
                                                                                                         taSung
                                                                                                              lasses
                                                                                                                   .Al
                                                                                                                     lrigh
                                                                                                                         tsre
                                                                                                                            ser
                                                                                                                              ved
                                                                                                                                .




                                                                                                                1
  Case 3:18-cv-01011-TJC-JRK Document 115-1 Filed 03/01/21 Page 33 of 33 PageID 14736


RobC
   lore

From:         Cos
                taServ
                     iceCen ter<serv
                                   ice@emai
                                          ls.
                                            costa
                                                sunglas
                                                      ses
                                                        .com>
Sent:         Wedne
                  sday,June26,20195 :53PM
To:           aus
                tin
                  .va
                    l
                    ls@ val
                          lsgroup.
                                 com
Subject
      :       YourCos
                    taSe r
                         viceO rde
                                 r:Sungla
                                        sse
                                          sHa veShipped
                                                      !




                Tohelpp
                      rot
                        ectyourp
                               riva
                                  cy,M
                                     icros
                                         oftO
                                            ff
                                             icep
                                                reven
                                                    tedau
                                                        tom
                                                          ati
                                                            cdown
                                                                loado
                                                                    fth
                                                                      isp
                                                                        ictu
                                                                           ref
                                                                             romtheIn
                                                                                    terne
                                                                                        t.                                   Tohe
                                                                                                                                lppro
                                                                                                                                    tectyourp
                                                                                                                                            riva
                                                                                                                                               cy,M
                                                                                                                                                  icros
                                                                                                                                                      oftO
                                                                                                                                                         ff
                                                                                                                                                          icep
                                                                                                                                                             reven
                                                                                                                                                                 tedau
                                                                                                                                                                     tom
                                                                                                                                                                       at
                                                                                                                                                                        icdown
                                                                                                                                                                             loado
                                                                                                                                                                                 fth
                                                                                                                                                                                   isp
                                                                                                                                                                                     ictu
                                                                                                                                                                                        ref
                                                                                                                                                                                          romtheIn
                                                                                                                                                                                                 terne
                                                                                                                                                                                                     t.
                Cos
                  ta                                                                                                         MyCos
                                                                                                                                 taAccount




            H
            iAu
              st
               in,

            YourCostase
                      rviceorderhasbeencomp le
                                             ted,andyourp
                                                        rizedpai
                                                               r
            ofCos
                tasung
                     lasseshavebeenshipped
                                         .Uponrece
                                                 iptofyou
                                                        rglasses
                                                               ,
            youhave10daystorepo
                              rtany d
                                    isc
                                      repanc
                                           ies
                                             .

            You
              rorde
                  rnumbe
                       risR
                          I2995181
                                 .View O
                                       rde
                                         rSumma
                                              ry

            You
              rtrack
                   ing numbe
                           ris
                             :9400110205849004509939.

            Whenyouge
                    tyourCos
                           tasback
                                 ,you'llseewhytheywe
                                                   rewo
                                                      rtht
                                                         he
            wa
             it
              .Thankyoufo
                        rchoos
                             ing Cos
                                   ta!




                                                                                                           NEEDHELP?
                                                                                             V
                                                                                             iewou
                                                                                                 r mo
                                                                                                    stF
                                                                                                      requen
                                                                                                           tlyA
                                                                                                              sked Que
                                                                                                                     st
                                                                                                                      ion
                                                                                                                        sorCon
                                                                                                                             tac
                                                                                                                               tUs


                                                                                                    COSTASERVICECENTERHOURS:
                                                                                                  Monda
                                                                                                      y-Fr
                                                                                                         iday
                                                                                                            ,8am-6pmEas
                                                                                                                      ternT
                                                                                                                          ime


                                                                                     Co
                                                                                      staIn
                                                                                          c,2361 Ma
                                                                                                  sonA
                                                                                                     venue
                                                                                                         ,Su
                                                                                                           ite100Day
                                                                                                                   tonaBea
                                                                                                                         ch,FL
                                                                                                                             ,32117
                                                                                                                                  ,US
                                                                                             Th
                                                                                              isisanau
                                                                                                     toma
                                                                                                        tica
                                                                                                           l
                                                                                                           lygene
                                                                                                                ratedema
                                                                                                                       i
                                                                                                                       l,p
                                                                                                                         lea
                                                                                                                           sedono
                                                                                                                                trep
                                                                                                                                   ly
                                                                                                                                    .
                                                                                                  ©2019Cos
                                                                                                         taSung
                                                                                                              lasses
                                                                                                                   .Al
                                                                                                                     lrigh
                                                                                                                         tsre
                                                                                                                            ser
                                                                                                                              ved
                                                                                                                                .




                                                                                                                1
